Citation Nr: 0006816	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  97-23 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from August 1968 to August 
1972, and subsequent service in the Army Reserve.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
the Department of Veterans Affairs (VA) Denver Regional 
Office (RO) June 1996 rating decision which declined to 
reopen the claim of service connection for chronic low back 
disability.


FINDINGS OF FACT

1.  Service connection for chronic low back disability was 
most recently denied by RO decision in February 1995, and no 
timely appeal therefrom was filed.

2.  Evidence submitted in support of the application to 
reopen the claim of service connection for chronic low back 
disability since the February 1995 RO decision is new, 
relevant and probative of the issue at hand.

3.  The evidence of record indicates that the veteran's low 
back disability may be linked to his active service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the February 1995 RO decision 
denying service connection for chronic low back disability is 
new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).

2.  The claim of service connection for chronic low back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for chronic low back disability was 
initially denied by October 1972 RO rating decision, finding 
that medical evidence did not show the presence of chronic 
low back disability; no timely appeal from that rating 
decision was filed following notification thereof.  

Subsequently, the veteran's application to reopen the claim 
of service connection for chronic low back disability was 
denied by the RO in February 1995, finding that new and 
material evidence had not been submitted in support of the 
claim; that decision was not appealed in a timely fashion.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Accordingly, the 
February 1995 RO determination declining to reopen the claim 
of service connection for chronic low back disability 
constitutes the most recent final decision with regard to 
that claim; it must be determined whether new and material 
evidence has been submitted since that decision.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  A final RO rating 
decision is not subject to revision on the same factual 
basis, but may be reopened on the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998); Evans, 9 Vet. App. at 285.

The U.S. Court of Appeals for Veterans Claims (the Court) 
held that a three-step analysis must be performed when a 
claimant seeks to reopen a previously denied claim.  See 
Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 
12 Vet. App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately on reopening VA must 
determine whether, based on all the evidence and presuming 
its credibility, the claim as reopened is well grounded under 
38 U.S.C. § 5107(a).  Third, if the claim is well grounded, 
VA may evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited if such evidence is 
not submitted.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  In addressing whether 
new and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  Id. at 1383-84.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id. at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

With these considerations in mind, the Board must review all 
of the evidence submitted and associated with the claims 
folder since the final RO decision in February 1995.  
Evidence of record at the time of that RO decision included 
the veteran's service medical records.  On enlistment medical 
examination in March 1968, no report or clinical finding 
referable to musculoskeletal impairment involving the low 
back was indicated.  During service, he received intermittent 
treatment for problems of the left lower extremity which he 
had since childhood and, on several such occasions, he 
indicated that physical exertion and foot/leg impairment 
caused low back pain.  On examination in December 1970, it 
was noted that he had chronic low back pain when standing.  A 
January 1971 medical board examination report (including a 
formal hearing transcript) indicates, in pertinent part, that 
he experienced low back pain on strenuous activity, but low 
back disability was not diagnosed on medical examination.  In 
February 1972, he sought medical treatment for low back 
strain; X-ray study of the lumbosacral spine was normal.  On 
service separation medical examination in June 1972, he 
indicated that he experienced recurrent back pain; on 
examination, low back muscle spasm, "treated, no comp., no 
seq." was indicated.  

Based on the foregoing evidence, service connection for 
chronic low back disability was denied by the RO in October 
1972, finding that there was no medical evidence showing the 
presence of chronic disability involving the veteran's low 
back.  Evidence furnished between the time of the October 
1972 rating decision denying service connection for chronic 
low back disability and the most recent final decision in 
February 1995 included duplicate copies of portions of the 
service medical records (consisting of the January 1971 
medical board examination report).

Evidence submitted since the final RO decision in February 
1995, declining to reopen the claim of service connection for 
chronic low back disability, includes January 1980 medical 
records from Shawnee Mission Medical Center, showing 
treatment unrelated to the claimed low back disability.

Billing records from M. Wilcox, D.C., from March 1989 to 
January 1990, indicate that he treated the veteran during 
that period, but the nature of treatment is unclear.

Copies of private records from June 1977 to December 1990 
reveal intermittent treatment and evaluation due to various 
symptoms (an April 1997 note from the office of J. Johnson, 
D.C., indicates that no additional clinical records were 
available).  The available records document, in pertinent 
part, treatment associated with pelvic tilt and lumbar spine 
scoliosis with left radicular neuralgia.

Medical records during the veteran's service in the Army 
Reserve, dated from February 1983 to July 1994 and received 
in May 1996, reveal intermittent treatment for recurrent low 
back pain.  On medical examination in February 1983, he 
indicated that he had a history of recurrent back pain, "off 
and on;" it was indicated that he received ongoing 
treatment, about every 6 months, and that he had not had any 
problems for the past 6 months; physical examination was 
normal and recurrent back problem was diagnosed, but X-ray 
study of the lumbar spine showed slight narrowing of L5-S1.  
On quadrennial medical examination in December 1987, he 
indicated he sought emergency room treatment for low back 
pain in August 1987.  

In April 1997, Dr. Wilcox indicated that he has not seen the 
veteran in 7 years, that he treated him for 21/2 months, 
beginning in March 1989, and on one occasion 6 months 
thereafter.  He indicated that the veteran's clinical records 
were in storage and it would be difficult to retrieve them, 
but he did not believe that retrieval of such records would 
help "determining present disability."

In a June 1997 letter, the veteran indicated, essentially, 
that he experienced recurrent orthopedic problems since 
active service.  he submitted a copy of his service personnel 
records which document his service in Vietnam.

Based on the foregoing, the Board concludes that the newly-
submitted evidence, as discussed above, is material to a 
reopening of the veteran's claim of service connection for 
chronic low back disability in that it includes evidence that 
must be considered to fairly decide the merits of the claim.  
Specifically, the claim was essentially denied by the RO in 
October 1972, and later in February 1995, based on a finding 
that the medical evidence did not show the presence of 
chronic low back disability.  The newly submitted evidence 
shows that the veteran has chronic disability involving the 
low back (see, e.g., February 1983 X-ray evidence of disc 
space narrowing at L5-S1), and that he has history of 
recurrent low back pain with strenuous physical activity; the 
June 1972 service separation medical examination report shows 
recurrent low back pain.  Given the nature of this claim, 
there is new and material evidence sufficient to reopen the 
claim of service connection for chronic low back disability.  
Thus, the Board will review the claim de novo.

Service connection may be allowed for chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated during active wartime service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may also be allowed on a 
presumptive basis for arthritis, if the disability becomes 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

A review of the record indicates that the veteran's claim of 
service connection for chronic low back disability is well 
grounded.  38 U.S.C.A. § 5107(a).  This finding is based on 
service medical records showing in-service treatment for low 
back pain and evidence of muscle spasm, the veteran's own 
contentions that he has experienced recurrent low back pain 
and functional impairment since active service, and post-
service clinical evidence documenting treatment associated 
with chronic low back disability.  Although a chronic low 
back disability was not evident at the time of service 
separation, his reports of low back pain since service 
(corroborated by the service medical records) are deemed 
sufficient to render his service connection claim well 
grounded.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Board notes that although he is not competent to provide a 
medical diagnosis of a chronic disability, or to relate 
current disability to a specific cause, he is competent to 
state that he experienced personally observable symptoms 
since active service.  See Cartright v. Derwinski, 2 Vet. 
App. 24 (1991).


ORDER

New and material evidence having been presented in support of 
the claim of service connection for chronic low back 
disability, the claim is reopened.


REMAND

If a claim is well grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim 
which includes a thorough VA examination.  38 U.S.C.A. 
§ 5107; Green v. Derwinski, 1 Vet. App. 121 (1991).  

The entirety of the clinical evidence of record indicates 
that the veteran experienced recurrent low back pain in 
service, requiring treatment, that chronic low back 
disability (including degenerative changes) was diagnosed in 
1983, and that he had recurrent low back pain about every 6 
months.  Yet, the etiology of his chronic low back disability 
is unclear.  Thus, the Board believes that clarification 
should be sought, including a review of the veteran's entire 
claims file to determine etiology of any chronic low back 
disability now present.  See Suttmann v. Brown, 5 Vet. 
App. 127, 137 (1993).  It should be noted that neither the 
veteran nor the Board may make medical determinations.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Board notes that Dr. Wilcox indicated in April 1997, that 
the veteran's medical records of treatment were in storage, 
that it would be difficult (but not impossible) to retrieve 
them, and that he did not believe that such medical records 
would shed light on the veteran's "present disability."  In 
this case, however, Dr. Wilcox's medical records may be 
helpful to determine the etiology and/or time of onset of the 
veteran's low back disability.  Thus, the RO should again 
contact Dr. Wilcox and request that he provide copies of the 
veteran's medical records from storage.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated him 
for any back symptomatology since 
service.  After any necessary 
information and authorizations are 
obtained from the veteran, any such 
pertinent records of treatment, VA or 
private, inpatient or outpatient (not 
already of record) should be obtained 
and added to the claims folder, in 
particular copies of any available 
medical records from Dr. Wilcox in 
Cheyenne should be requested.

2.  Then, the veteran should be afforded 
a VA orthopedic examination to determine 
the etiology of his low back disability.  
The claims folder must be made available 
to the examiner for review in 
conjunction with this request for 
medical opinion, and any report must 
reflect the examiner's review of 
pertinent evidence in the claims folder.  
The examiner should be asked to provide 
an opinion whether it is at least as 
likely as not that any low back 
disability found is causally related to 
service, keeping in mind the nature of 
the veteran's service (to the extent 
possible, the examiner should be asked 
to comment on whether in-service back 
pathology may be distinguished from 
post-service pathology, and if so, the 
examiner should be requested to explain 
such distinction).  If any of the 
foregoing cannot be determined, the 
examiner should so state for the record.

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

